Citation Nr: 0410192	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from January 1951 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Regional Office (RO) 
that denied the veteran's claim for entitlement to service 
connection for residuals of a right knee injury.


FINDING OF FACT

Right knee arthritis was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5106, 5107, 5126 (West 2002)).  This new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim for VA benefits, as well as the development responsibilities 
of the claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2002 VA letter to the veteran 
informed him of the evidence necessary to substantiate his claim, 
as well as his and VA's development responsibilities.  As such, 
VA's duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board observes that recent 
legislation authorizes the VA to make a decision prior to the 
expiration of the one-year VCAA notice period.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, because the VCAA notice was 
provided to the appellant prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private medical record, as 
well as VA treatment and examination records. The veteran has been 
afforded the opportunity for a personal hearing on appeal.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.

Factual Background

The service medical records reveal that in a December 1950 report 
of medical history, the veteran denied having a history of 
arthritis or bone, joint or other deformities. 

On the veteran's physical examination, conducted in conjunction 
with the veteran's January 1951 enlistment examination, the 
examiner noted that the extremities were normal.

On the veteran's December 1954 separation examination, an 
examiner, on the report of medical examination, reported that the 
veteran's lower extremities and musculoskeletal system were 
normal.

In a private medical record dated in March 2002, the veteran 
complained of right knee pain and a decreased range of motion.  
The examiner diagnosed the veteran with a painful right knee, and 
noted the veteran was receiving treatment from the VA.

VA outpatient treatment reports dated in 2001 and 2002 do not 
reference treatment for a right knee disability.  

In a statement dated in April 2002, the veteran related that in 
June 1953, while in combat and aboard the USS LSMR 525, he 
dislocated his knee when he went topside to remove a misfired 
rocket and throw it overboard.  According to the veteran, his 
shipmates helped him down the hatch and below deck and he was 
later taken to another ship where fluid was drawn off of his knee.  
He also stated that he could not walk on his knee for about a 
month and that when he was discharged at the naval station in San 
Diego, a physician told him that he may have to have surgery on 
his knee. 

In a statement received in September 2003, a private physician 
indicated that the veteran had been on medications for arthritis 
since 1976 and that the arthritis had affected all of his body 
parts.

In July 2003, the veteran submitted to a VA fee-basis examination 
for his right knee disability.  The examiner, upon physical 
examination, noted that the veteran's right knee showed a five-
degree lack of full extension, and flexion of 125 degrees, which 
was characterized as some limitation of motion.  The examiner also 
indicated that the veteran walked without fully extending the 
right knee, that there was no present swelling or increased heat, 
there was no valgus or varus angulation, and that there was mild 
patellofemoral joint crepitation during his active motion.  The 
examiner further reported that the veteran's collateral and 
cruciate ligaments were stable, his joint lines, both medially and 
laterally, were mildly to moderately tender to palpation, there 
was no discoloration, the veteran walked with a slight limp, and 
that the patellar tendon, quadriceps tendon and patellar areas 
were negative otherwise.  The examiner commented that the veteran 
currently had right knee degenerative arthritis with limited 
motion and x-ray changes and symptoms corresponding to these 
degenerative changes.  He further commented that although the 
veteran reported a knee injury and treatment in June 1953, there 
were no records specifically of this injury and there were no 
records of later continuing complaints or treatment of the same 
knee.  The examiner opined that, "I believe [the veteran] has 
developed symptomatic arthritis of the right knee later in life 
and that this is not specifically as a result of military injury."

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 1946 
and arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

The record establishes that a right knee disability was not 
demonstrated on the veteran's enlistment examination in January 
1951, his examination for separation from service in December 
1954, or in any of the veteran's other service medical records.  
The veteran asserts that he injured his knee in June 1953 while 
aboard the USS LSMR (525).  However, it is significant to point 
out that the contemporaneous service medical records do not 
indicate that the veteran ever complained of, or was treated for, 
a right knee injury.  Further, in December 2003 a physician, after 
a review of the claims file and an examination of the veteran's 
right knee, concluded that the veteran's right knee disability 
developed later in life and is not etiologically related to his 
military service.  In this regard, the Board observes that there 
is no evidence to the contrary.  That is, the only medical opinion 
of record is to the effect that the veteran's current right knee 
disability is not attributable to his military service nor was 
aggravated by such military service.  Although the veteran asserts 
that his current knee disability is related to an injury that he 
purportedly received in service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App.  The negative 
service medical records and December 2003 medical opinion are of 
greater probative value than the veteran's statements in support 
of his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current right knee 
disability is related to the veteran's active military service.  
Thus, the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a right 
knee disability.



ORDER

Entitlement to service connection for a right knee disability is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



